Lawrence, J.
First. I am of the opinion that the demurrers to the eomplant generally, and to the first and second causes of action specifically, on the ground that the facts stated therein are not sufficient to constitute a cause of action, should be overruled.
Second. The fourth ground of demurrer must be sustained, for the reason that Capron and Merriam are necessary parties defendant to the complete determination of the third alleged cause of action stated in the complaint.'
Third. The defendant is also entitled to prevail upon- the fifth ground of demurrer, for the reason that causes of action 'for the conversion and wrongful detention of personal property, and for an accounting between, the parties, have been improperly united in the complaint (McDonald agt. Kountze, 58 How. Pr. Rep., 152 ; Wiles agt. Suydam, 64 N. Y., 173; Keep agt. Kaufman, 56 N. Y., 332).
There must be judgment for the defendant upon the fourth -and fifth grounds of demurrer, with leave to the plaintiff to •amend on payment of costs.